EMBRY, Justice.
The writ of certiorari is quashed as improvidently granted. The writ was issued in this case because of our concern about the constitutionality of Code 1975, § 40-2-11(17) which authorizes the Alabama Department of Revenue to issue writs of garnishment to banks to release deposits of their customers without a court order. Upon reflection, and upon reconsideration of the petition, we find that the constitutional issues were not raised in the petition, only questions of statutory construction. Thus, the writ is due to be quashed.
Writ quashed.
TORBERT, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.